Brown, J.,
dissents and votes to reverse the order of disposition, to vacate the fact-finding order, and to dismiss the proceeding with the following memorandum: I conclude that the evidence of identification in this case was legally and factually insufficient to establish the appellant’s guilt beyond a reasonable doubt (Family Ct Act § 342.2 [2]; Matter of Charles B., 83 AD2d 575, appeal dismissed 54 NY2d 1026; cf., CPL 470.15; People v Noland, 27 AD2d 663). Accordingly, I dissent.
Although the arresting officer identified the appellant as the person who deposited the contraband in the vacant lot, he admitted on cross-examination that he had not seen the face of the perpetrator, that the lighting conditions were "fairly dark”, and that his observations were made from a distance of approximately 60 feet. The description provided to his fellow officers who effectuated the appellant’s arrest indicated only that the individual involved was a black male, approximately 5 feet, 6 inches or 5 feet, 7 inches tall, weighing about 130 pounds and wearing dark clothes and a baseball cap. There were no unique characteristics noted by the officer.
While it is true that an identification may be sustained even though the witness did not see the facial features of the perpetrator (see, People v Armioia, 109 Misc 2d 1038), at bar neither the perpetrator’s clothing nor his general appearance was unusual or distinctive; the officer’s description of his height and weight did not indicate any unusual stature or physique; and his clothing was unremarkably described as dark. The only specific article of clothing described with any detail was the perpetrator’s headgear — a baseball cap — and even that was not described as to color. I find nothing particularly distinctive in today’s world of casual street fashions in the wearing of an otherwise undescribed baseball cap. Importantly, following his observation of the perpetrator, the officer lost sight of him; and it is also worth noting that at the time of the appellant’s arrest there were a number of other black males standing in the vicinity and no details were provided as to their appearance. It would appear that the appellant was identified as the perpetrator by the arresting officer simply because he was similarly attired, his general physical appearance matched the height and weight of the perpetrator and he was standing across the street from the lot approximately 15 minutes after the contraband was discovered.
Under the circumstances here present, where the observation of the perpetrator was made under poor lighting conditions from a considerable distance, the officer was unable to *439give more than a general description of the perpetrator, and the subsequent identification of the appellant was based only upon general physical appearance and nondescript attire, I conclude that the evidence of identification was not legally sufficient to establish beyond a reasonable doubt the appellant’s identity as the perpetrator (see, Matter of Charles B., supra; cf., CPL 470.15 [4]; People v Noland, supra). Since there was no other evidence linking the appellant to the contraband, the adjudication must be reversed. Moreover, even were I to conclude that the evidence was legally sufficient, I would find, upon weighing the evidence in the exercise of my factual review power, that it was not of sufficient quality and quantity to sustain the adjudication (Family Ct Act § 342.2 [2]; cf., CPL 470.15 [5]; People v Bleakley, 69 NY2d 490).